Citation Nr: 1410754	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-23 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating for residual of a scar on the right hip prior to June 11, 2011 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1956 to March 1959.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is otherwise under the jurisdiction of the RO in New York, New York.

In February 2014, the Veteran was scheduled for a travel board hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

In a May 2012 decision, the RO increased the rating for residuals of a right hip scar from 0 to 10 percent, effective June 11, 2011.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The Veteran appears to attempt to raise an issue of secondary service connection for a right hip disorder.  He is already service connected for some right hip pathology, so clarification of the issue is referred to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  Prior to June 11, 2011, the Veteran's right hip scar was not objectively shown to be unstable or painful.

2.  Beginning June 11, 2011, the Veteran did not have three or four scars that were unstable or painful.  No limitation of function was shown to be caused by the scarring.


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to June 11, 2011 and a rating in excess of 10 percent thereafter, for the Veteran's service-connected residual of a scar on the right hip, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Codes 7804, 7805 (2008) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the Veteran in May 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was most recently adjudicated in a May 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Board notes that while the claims file was not made available to the examiner during the examinations, the Veteran provided his pertinent medical history and the examiner had access to other medical records.  As such, the examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Right Hip Scar 

The Veteran's right hip scar is evaluated as noncompensable prior to June 11, 2011 and as 10 percent disabling thereafter, under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.  He contends a higher rating is warranted.  
It is noted that as of October 2008, criteria for rating scars changed slightly.  This claim for increase was filed before the change.  The RO has considered the rating under both the old and new criteria, the Board will do likewise.

Prior to October 23, 2008, scars which were superficial and painful on examination were rated 10 percent disabling.  Diagnostic Code 7804.  A compensable rating might also be assigned if the scarring caused limitation of function of the affected part.  Code 7805.  A superficial scar is one not associated with underlying soft tissue damage.  Code 7804, Note 1.

As of October 23, 2008, Diagnostic Code 7804 assigns a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a September 2008 VA examination of his scar, the examiner reported the pertinent history.  The scar measured 17 by .5 cm.  There was no tenderness and no adherence to the underlying skin.  The scar was superficial and not deep.  There was normal texture without elevation or depression.  There was no induration or inflexibility of the scar and there was no limitation of motion.

VA treatment records prior to June 11, 2011 show the Veteran repeatedly complained of right hip pain but did not complaint of any pain from his scar.

The Veteran attended another VA examination of his scar on June 11, 2011.  During the examination, the Veteran stated the scar itself did not hurt as much, except upon deep palpation to the bone.  After physically examining the scar, the examiner reported the length as 5 inches long and .25 inches wide.  He also reported that upon deep palpation, the Veteran was in pain with a lot of guarding.  The scar did not cause any limitation of function at the site, and there was no evidence of edema, keloid formation or inflammation.  The scar was in line with the normal contours of the body but it was obvious that it was a much deeper scar and not a scrape.  There was no abnormal texture or atrophy, and it was not irregular, shiny or scaly.  It was slightly hypo- pigmented compared to the surrounding skin, and there was no loss of the underlying soft tissue.  Additionally, the scar was not disfiguring in terms of aesthetics.

The Board finds the VA examination opinions to be highly probative because they rely on sufficient facts and data, provide a rationale, and contain sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board acknowledges the Veteran's contentions that his right hip scar warrants a higher evaluation.  While the Veteran is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his right hip scar.  Accordingly, the Board assigns a low probative value to the Veteran's contentions.

The Board also considered the Veteran's scar under Diagnostic Codes 7801, 7802, and 7805.  However, they are inapplicable because the evidence of record does not indicate any deep and nonlinear scar, superficial and nonlinear scar that covers an area of 144 square inches or greater, or any disabling effects not already considered.  See 38 C.F.R. § 4.118.

After reviewing the evidence of record, the Board finds that a compensable rating prior to June 11, 2011 and an evaluation in excess of 10 percent thereafter, is not warranted at any point, as there is no objective evidence of pain prior to June 11, 2011 and no more than one scar that is unstable or painful thereafter.  

This is also true under the old criteria.  Prior to June 11, 2011, there was no sign of an objectively painful scar.  Moreover, there was no sign on examination of any limitation of function caused by the scar at the right hip.  Thus, the old criteria, either before or after June 11, 2011, provide no basis for an increased rating. 

As a preponderance of the evidence is against the assignment of an increased evaluation for either rating period, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable disability rating for residual of a scar on the right hip prior to June 11, 2011 and a rating in excess of 10 percent thereafter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


